Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicant’s arguments, filed 07/23/2021, have been fully considered.  
Applicant’s amendment amended claims 1, 3-5, 8 and 12.
Applicant’s amendment left claims 6-7 and 9-11 as originally filed or previously presented.
Applicant’s amendment cancelled claims 2 and 13-20.
Claims 1 and 3-12 are the current claims hereby under examination. 

Abstract – Objection Withdrawn
Response to Arguments
Applicant’s arguments, see page 8, filed 07/23/2021, with respect to the objection of the abstract have been fully considered and are persuasive. The applicant has amended the abstract obviating the objection. The objection to the abstract has been withdrawn. 

Claim Objections – Withdrawn
Response to Arguments
Applicant’s arguments, see page 8, filed 07/23/2021, with respect to the objections of claims 1, 3-5, 8, 12-15, and 17-18 have been fully considered and are persuasive. The applicant has amended claims 1, 3-5, 8, 12 to address the minor informalities present and cancelled claims 13-15 and 17-18. Thus, the objections to the claims listed above have been withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Claim 1, includes use of the word “means” with the functional language “for connecting to said connector (5) at said terminal cavity (63) of the disposable portion (3).”
The specification filed 08/07/2018 recites on page 13, “The proximal end 73 of the casing 19, that is of the reusable element, and the opening of the connector 5 constitute means for connecting the reusable element with the disposable element.” The drawings entered 08/07/2018 show the proximal end 73 and the opening of the connector connecting by means of a screw threaded hub. 
Claim Rejections - 35 USC § 103 – Withdrawn 
Response to Arguments
Applicant’s arguments, see page 9, filed 07/23/2021, with respect to the rejections of claims 1-8 have been fully considered and are persuasive. The applicant has amended claims 1 to include the additional limitations of formally dependent claim 2, which was indicated as potentially allowable in the office action dated 04/26/2021. Thus, the rejections of claims 1 and 3-8 have been withdrawn.

Allowable Subject Matter
Claims 1 and 3-12 allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record, and those discovered during search and consideration, fail to teach of reasonably suggest the limitation “wherein said connector comprises a membrane with selective porosity, so as to allow passage of air and to constitute a barrier for contaminating agents, which separates said valve from said duct.” No prior art discloses a membrane separating a valve from a duct connected to a needle and which allows air to pass to a reusable element including a pressure sensor. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053.  The examiner can normally be reached on Monday - Friday (7:30am - 5:00pm est).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER H CONNOR/Examiner, Art Unit 3791         

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791